DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 (and therefore 2-12 and 14-16) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-level system" in claims 1 and 13 is a relative term which renders the claim indefinite.  The term "high-level system" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please note that while the specification and claims do later state that the “high-level system comprises at least one of an electrical system, a hydraulic system, an environmental system, and a communication system,” this does not clarify how “high-level” the systems are intended to be. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guering US 8,256,711.
Regarding claim 17, Guering teaches an aircraft comprising: 
an airframe; 
a wheel well assembly 16, coupled to the airframe, wherein the wheel well assembly and the airframe form a nose landing gear bay; 
a nose landing gear, stowable within the nose landing gear bay and comprising: 
a trunnion, coupled to the wheel well assembly; 
a strut, coupled to the trunnion; 
an axle, coupled to the strut, opposite to the trunnion; and 
a wheel, coupled to the axle (see Guering figures 2 and 3); and 
wherein, with the nose landing gear stowed within the nose landing gear bay, the axle is located closer to a central longitudinal axis of the aircraft than the trunnion.
[AltContent: textbox (Trunnion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strut)][AltContent: textbox (Axle)][AltContent: textbox (Wheel)]
    PNG
    media_image1.png
    419
    373
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    333
    392
    media_image2.png
    Greyscale

Figure 1- Guering Figures 2 and 3
Regarding claim 18, Guering discloses the invention as claimed as detailed above with respect to claim 17.  Guering also discloses that the wheel well assembly 16 and the airframe delimit a pressurized space and a non-pressurized space of the aircraft; and the nose landing gear bay is located in the non-pressurized space (abstract).
Regarding claim 19, Guering discloses the invention as claimed as detailed above with respect to claim 18.  Guering also discloses that the wheel well assembly comprises:
a pressure deck 42, 44, 46, coupled to the airframe, wherein the pressure deck extends from a right side of the airframe to a left side of the airframe and slopes upwardly with respect to a horizontal plane in a forward direction; and 
a nose landing gear box 38, 40, coupled to the pressure deck and the airframe, wherein the nose landing gear box extends from the pressure deck in a rearward direction; 
the trunnion of the nose landing gear is coupled to the nose landing gear box; and 
with the nose landing gear stowed within the nose landing gear bay, the wheel of the nose landing gear is located adjacent to the pressure deck (see Guering figure 4).
Regarding claim 20, Guering discloses the invention as claimed as detailed above with respect to claim 19.  Guering also discloses: 
a floor-panel support 92, coupled to the pressure deck in the pressurized space, wherein the pressure deck and the floor-panel support form a portion of a flight deck floor 14 of a flight deck of the aircraft; and 
a plurality of operational components (any component in the pressurized space), located between the floor-panel support and the pressure deck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-16 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet US 8,915,470 in view of Henley US 2006/0038070.
Regarding claim 1, Bernadet teaches an aircraft comprising: 
an airframe, forming a nose structure 4 of the aircraft; 
at least one high-level system (all aircraft have a system that can be interpreted as high-level); 
a wheel well assembly 8, coupled to the airframe and forming a portion of a nose landing gear bay, the wheel well assembly comprising a pressure deck 12, 25 that extends from a right side of the airframe to a left side of the airframe and that forms a portion of a pressure boundary delimiting a pressurized space and a non-pressurized space (column 1, lines 24-31); 
a floor-panel support (as there is a floor), and wherein: 
the pressure deck and the floor-panel support form a portion of a floor of the aircraft that delimits a flight deck, arranged over the floor in the pressurized space, and the nose landing gear bay, arranged under the floor in the non-pressurized space (column 2, lines 45-58).

    PNG
    media_image3.png
    331
    420
    media_image3.png
    Greyscale

Figure 2- Bernadet Figure 3
Bernadet does not teach a plurality of transport elements, located between the floor-panel support and the pressure deck, that the plurality of transport elements are in communication with the at least one high- level system; or that the plurality of transport elements is accessible from within the flight deck.  Henley teaches an aircraft comprising: 
an airframe 14
at least one high-level system [0026];
a floor-panel 46 support 50, supported by the aircraft structure; and 
a plurality of transport elements 66, located between the floor-panel supports; and wherein: 
the floor-panel supports form a portion of a floor 22 of the aircraft in the pressurized space; 
the plurality of transport elements are in communication with the at least one high-level system; and 
the plurality of transport elements is accessible from the floor.

    PNG
    media_image4.png
    196
    430
    media_image4.png
    Greyscale

Figure 3- Henley Figure 2B
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft nose as taught by Bernadet with the floor support, high-level system and transport elements as taught by Henley in order to easily distribute power or data throughout the aircraft and flight deck.  As modified, the floor-panel support is supported by the pressure deck, and the transport elements are located between the floor-panel supports and the pressure deck, the floor-panel supports and pressure deck form a portion of a floor of the aircraft that delimits a flight deck, and the plurality of transport elements is accessible from within the flight deck.
In re Japikse, 86 USPQ 70.
Regarding claim 2, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 1.  As taught, the plurality of transport elements 66 is coupled to the floor-panel support 50 to form a subfloor assembly; and the subfloor assembly is coupled to the pressure deck within the airframe.
Regarding claim 3, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 1.  Henley also teaches a plurality of floor panels 46, coupled to the floor-panel support 50 and covering the plurality of transport elements 66, wherein at least a portion of the plurality of floor panels is removable from the floor-panel support to access the plurality of transport elements from within the flight deck.  Note that every component is removable, however if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the floor panels removable in order to access and repair components, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Regarding claim 4, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 1.  Bernadet also teaches that the pressure deck comprises: 
a platform 12
a plurality of support beams 27, coupled to the platform, each one of the plurality of support beams extends longitudinally and is transversely spaced apart from an adjacent one of the plurality of support beams.
As modified, the floor-panel support 50 is supported by and is coupled to the plurality of support beams; and a portion of the plurality of transport elements is located between an adjacent pair of the plurality of support beams.
In an alternate interpretation, Bernadet teaches a plurality of support beams 24, coupled to the platform 12, each one of the plurality of support beams extends transversely and is longitudinally spaced apart from an adjacent one of the plurality of support beams.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the beams longitudinally in order to obtain the desired strength or load distribution, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Also alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to directly couple the floor-panel support to the support beams in order to obtain the desired strength or load distribution, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
If applicant does not agree that a portion of the plurality of transport elements is located between an adjacent pair of the plurality of support beams, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the transport elements between the support beams in order to effectively use available space, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 1.  Henley also teaches that the at least one high-
Regarding claim 13, Bernadet teaches an aircraft comprising: 
a fuselage; 
at least one high-level system (all aircraft have a system that can be interpreted as high-level); and 
a floor, comprising: 
a pressure deck 12, 25, 15, coupled to the fuselage and forming at least a portion of a pressure boundary 8 delimiting a pressurized space and a non-pressurized space (column 1, lines 24-31); and
a floor-panel support (as there is a floor).
Bernadet does not teach a plurality of transport elements, located between the floor-panel support and the pressure deck, the plurality of transport elements being in communication with the at least one high-level system of the aircraft.
Henley teaches an aircraft comprising: 
a fuselage 14; 
at least one high-level system [0026]; and 
a floor, comprising: 
a floor-panel support 50, supported by the aircraft structure; and 
a plurality of transport elements 66, located between the floor-panel supports, the plurality of transport elements being in communication with the at least one high-level system of the aircraft.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft nose as taught by Bernadet with the floor support, high-level system and transport elements as taught by Henley in order to easily 
In an alternative interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to directly couple the floor-panel support to the support beams in order to obtain the desired strength or load distribution, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 14, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 13.  Henley also teaches that the floor further comprises a plurality of floor panels 46, supported by the floor-panel support 50 and covering the plurality of transport elements 66, and wherein at least a portion of the plurality of floor panels is removable from the floor-panel support to access the plurality of transport elements from within the pressurized space.  Note that every component is removable, however if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the floor panels removable in order to access and repair components, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Regarding claim 15, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 13.  Henley also teaches that the plurality of transport elements 66 is coupled to the floor-panel support 50 to form a subfloor assembly, which is installed within the fuselage, and is coupled to the pressure deck (as taught). Henley does not explicitly teach that the subfloor assembly is assembled outside In re Thorpe, 227 USPQ 964, 966.
Regarding claim 16, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 13. Bernadet also teaches:
a first bulkhead 13, coupled to the fuselage transverse to a central longitudinal axis of the fuselage and forming at least a portion of the pressure boundary; and 
a second bulkhead 16, coupled to the fuselage transverse to the central longitudinal axis of the fuselage and forming at least a portion of the pressure boundary (column 3, lines 38-42); and wherein: 
the first bulkhead and the second bulkhead are spaced apart from each other along the central longitudinal axis of the fuselage; and 
the pressure deck 12, 25, 15 extends between and is coupled to the second bulkhead and the first bulkhead.
Claims 5-11 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet US 8,915,470 in view of Henley US 2006/0038070 and Wood US 7,641,146.
Regarding claim 5, Bernadet and Henley teach the invention as claimed as detailed above with respect to claim 1.  Bernadet also teaches that: 
the wheel well assembly further comprises: 
a first (fore) bulkhead 13
a third (aft) bulkhead 16, coupled to the airframe running transversely between the right side of the airframe and the left side of the airframe and longitudinally spaced away from the first bulkhead; and 
a nose landing gear box 15, coupled to the airframe and the third bulkhead and extending between the third bulkhead and the first bulkhead;
the pressure deck extends longitudinally and is coupled to the first bulkhead; and 
the first bulkhead, the third bulkhead, and the nose landing gear box form a portion of the pressure boundary.
Bernadet does not teach that a second (intermediate) bulkhead, wherein the nose landing gear box is coupled to the second bulkhead and the third bulkhead and extends between the third bulkhead and the second bulkhead.

    PNG
    media_image5.png
    374
    400
    media_image5.png
    Greyscale

Figure 4- Wood Figure 3
24 comprising first (fore), second (intermediate) and third (aft) bulkheads 16.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel well as taught by Bernadet with an intermediate (second) bulkhead as taught by Wood in order to provide additional support to the airframe.  As modified, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second bulkhead at the transition between the pressure deck and nose gear box in order to provide support where it is most needed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 5.  Bernadet also teaches a nose landing gear coupled to the nose landing gear box and stowable within the nose landing gear bay.  Alternatively, Bernadet does not teach features of the landing gear beyond its presence. Wood teaches a nose landing gear 38 coupled to the nose landing gear box and stowable within the nose landing gear bay 24.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel well as taught by Bernadet with landing gear as taught by Wood in order to allow easier movement of the aircraft on land.
Regarding claim 7, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 6.  Wood also teaches that the nose landing gear comprises: 
a trunnion 70, coupled to the nose landing gear box; 
a strut 66, coupled to the trunnion; 
an axle 67, coupled to the strut, opposite to the trunnion; and 
a wheel, coupled to the axle; and 
with the nose landing gear stowed within the nose landing gear bay, the axle is located closer to a central longitudinal axis of the aircraft than the trunnion.
Regarding claim 8, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 5.  Bernadet also teaches that the pressure deck 12, 25 is coupled to the nose landing gear box 15.
Regarding claim 9, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 5.  Bernadet (as modified) also teaches that the nose landing gear box comprises: 
a first sidewall 14g, coupled to the airframe, the second bulkhead, and the third bulkhead 16 running longitudinally between the third bulkhead and the second bulkhead; 
a second sidewall 14d, coupled to the airframe, the second bulkhead, and the third bulkhead 16 running longitudinally between the third bulkhead and the second bulkhead; and 
a top wall 15, extending between and coupled to the first sidewall and the second sidewall.
Regarding claim 10, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 9.  Bernadet also teaches that the top wall 15 and the pressure deck 12, 25 share a virtual plane (note that any number of virtual planes can be drawn through both components).
In an alternate interpretation, Bernadet does not teach that the top wall 15 and the pressure deck 12, 25 lie within a common plane, however it would have been an obvious matter of design choice to make the different portions of the box and pressure deck have the same incline or of whatever form or shape was desired or expedient in order to provide the desired space in the landing gear bay. A change in form or shape is In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Bernadet, Henley and Wood teach the invention as claimed as detailed above with respect to claim 10.  Bernadet also teaches that the pressure deck 12, 25 projects upwardly from the second bulkhead to the first bulkhead with respect to a horizontal plane, at least during some phases of flight (note that the horizontal plane is undefined).
In an alternate interpretation, Bernadet does not teach that the pressure deck 12, 25 projects upwardly from the second bulkhead to the first bulkhead with respect to a horizontal plane, however it would have been an obvious matter of design choice to make the different portions of the pressure deck inclined or of whatever form or shape was desired or expedient in order to provide the desired space in the landing gear bay. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet US 8,915,470 in view of Wood US 7,641,146.
Regarding claim 17, Bernadet teaches an aircraft comprising: 
an airframe; 
a wheel well assembly 8, coupled to the airframe, wherein the wheel well assembly and the airframe form a nose landing gear bay; and
a nose landing gear, stowable within the nose landing gear bay.
Bernadet does not teach specifics of the landing gear.  Wood teaches an aircraft comprising: 
an airframe; 
a wheel well assembly 24
a nose landing gear, stowable within the nose landing gear bay and comprising: 
a trunnion 70, coupled to the nose landing gear box; 
a strut 66, coupled to the trunnion; 
an axle 67, coupled to the strut, opposite to the trunnion; and 
a wheel, coupled to the axle; and 
wherein, with the nose landing gear stowed within the nose landing gear bay, the axle is located closer to a central longitudinal axis of the aircraft than the trunnion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel well as taught by Bernadet with landing gear as taught by Wood in order to allow easier movement of the aircraft on land.
Regarding claim 18, Bernadet and Wood teach the invention as claimed as detailed above with respect to claim 17.  Bernadet also teaches that the wheel well assembly and the airframe delimit a pressurized space and a non-pressurized space of the aircraft; and the nose landing gear bay is located in the non-pressurized space (column 1, lines 24-31).
Regarding claim 19, Bernadet and Wood teach the invention as claimed as detailed above with respect to claim 18.  Bernadet also teaches that: 
the wheel well assembly comprises:  
a pressure deck 12, 25
a nose landing gear box 15, coupled to the pressure deck and the airframe, wherein the nose landing gear box extends from the pressure deck in a rearward direction; 
the trunnion (70, as modified) of the nose landing gear is coupled to the nose landing gear box; and 
with the nose landing gear stowed within the nose landing gear bay, the wheel of the nose landing gear is located adjacent to the pressure deck.
In an alternate interpretation, Bernadet does not teach that the pressure deck 12, 25 slopes upwardly with respect to a horizontal plane in a forward direction, however it would have been an obvious matter of design choice to make the different portions of the pressure deck inclined or of whatever form or shape was desired or expedient in order to provide the desired space in the landing gear bay. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 20, Bernadet and Wood teach the invention as claimed as detailed above with respect to claim 19.  Bernadet also teaches a floor-panel support 27, coupled to the pressure deck in the pressurized space, wherein the pressure deck and the floor-panel support form a portion of a flight deck floor of a flight deck of the aircraft; and a plurality of operational components (any component in the pressurized space), located between the floor-panel support and the pressure deck.  Alternatively, Wood teaches that operational components can run through the supports 16 (through openings 20) (column 2, lines 23-27).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel well as taught by Bernadet with operational components in the empty space as taught by Wood in order to utilize all available space in the aircraft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,014,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the method as recited in US 11,014,691 would result in a device as claimed in the current application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-16 and 18-20 of copending Application No. 16/529,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite all limitations of the device (the wheel well, pressure deck, floor-panel supports, transport elements, bulkheads, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bellet US 10,343,768 and 10,427,773 teach unpressurized landing gear bays below aircraft floors. Kismarton US 2008/0210820 and Graham US 3,236,018 teach removable aircraft floors with wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642